Citation Nr: 9905051	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

Service connection for cause of the veteran's death is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for cause of the veteran's 
death is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam),  

Generally, the law provides that, in order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, the disability must 
singly or with some other condition be the immediate or 
underlying cause, or must be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

A precedented opinion by the VA General Counsel (GC) [which 
is binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)], 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(January 1993).  The GC issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service, but rather states that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service; and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).  

The certificate of death (COD) dated in July 1983 shows that 
the veteran died at a private facility in July 1983 at the 
age of 45.  The COD indicates that the immediate cause of 
death was acute myocardial infarction caused by coronary 
artery disease; there were no other significant conditions 
listed that contributed to or resulted in the underlying 
cause of death.  An autopsy was not performed.  At the time 
of the veteran's demise, service connection was not in affect 
for any disabilities.   

In this matter, the appellant contends that the veteran began 
to smoke cigarettes while in service and that he developed a 
heart disease as a result thereof.  Therefore, the appellant 
maintains that acute myocardial infarction, the cause of the 
veteran's death, is related to service.  

In that connection, service medical records are negative for 
any evidence of a history of cigarette smoking or any 
complaints, findings, or diagnoses pertaining to disabilities 
associated with cigarette smoking.  Although post service 
medical record reflect that the veteran was first diagnosed 
as having coronary artery disease or acute myocardial 
infarction beginning 1979, these records do not provide a 
medical opinion relating the decedent's heart disability to 
service.  They only show that the decedent received medical 
care including hospitalization for his heart disability. 

Thus, the only evidence of record attributing the veteran's 
heart disability to service is the appellant's statements.  
While the Board does not refute the appellant's contentions 
that the veteran smoked during service, the appellant's 
assertion that the veteran's heart disability was caused by 
service cannot be accepted as basis of a well-grounded claim.  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded because lay persons 
are not competent to render medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence linking the heart disease to 
service, the Board must conclude that the appellant's claim 
for cause of the veteran's death is not well grounded.  Since 
the evidence establishes that the veteran developed a heart 
disability in 1979, many years after service, service 
connection for a heart disability is not warranted on a 
presumptive basis either.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claim of service connection for cause of 
the veteran's death.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

